Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 05/27/2021 is entered.
	Claims 1-16 are cancelled.
Claims 34-38 are newly added and are being examined in elected Group I.
	Claims 17-38 are pending.
Claims 17-19, 31, and 33 are withdrawn.
Claims 20-30, 32, and 34-38 are examined in this office action.
Election/Restrictions
Applicant’s election without traverse of invention Group I (e.g., claims 1-16, 20-30, and 32) in the reply filed on 08/17/2020 is as previously acknowledged.
Priority
This US 16/109,630 filed on 08/22/2018 is a CON of PCT/EP2017/054230 filed on 02/23/2017 and claims foreign priority benefit of EP16156902.5 filed on 02/23/2016.

Response to Amendment
Any/all objections and rejections to cancelled claims are rendered moot.
The objection to claim 20 is withdrawn in view of the Applicants’ Amendment to the Claims filed on 05/27/2021.
The rejection of claims 20-30, and 32 under 35 U.S.C. 112(b) is withdrawn in view of the Applicants’ Amendment to the Claims filed on 05/27/2021.


Michalakis Declaration under 37 CFR 1.132 
The Michalakis Declaration under 37 CFR 1.132 filed on 05/27/2021 is sufficient to overcome the rejection of claims 20-27, 29, 30, and 32 based upon obviousness over Kumar-Singh et al and Wert et al, in view of Banfi et al as set forth in the last Office action because the argument made in the Declaration that none of the references of  Kumar-Singh et al, Wert et al, or Banfi et al explicitly meet the limitation of the base claim 20 “wherein said nucleic acid vector is a circular plasmid further comprising a back-bone having a length of at least 5,000 bp is persuasive.
However, the Michalakis Declaration is unpersuasive regarding secondary considerations of “surprising results” because the Declaration is not commensurate with the scope of the claims and because MPEP 716.02(b) states that the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) and the Declaration is not convincing as being “of both statistical and practical significance”.
Specifically, the instant claims are not commensurate with the specific vector of the Declaration that is submitted as evidence of having a surprising property of vector stability, specifically the vector: (pGL2-hRHO-hPDE6a-WPREm-KanR Lot 63813).  
Further, regarding establishing “both statistical and practical significance”, the Declaration is unconvincing because it does not establish the difference of the two 
As evidence of the critical nature of vector length on vector stability, we have carried out additional experiments the results of which are provided herein as Enclosure 1.  We produced two different plasmids in E. coli and tested the purified plasmids for stability. The first plasmid (pSUB-hRHO-hPDE6A-WPREm-KanR Lot 55814) had a backbone size of less than 5kb and the second plasmid (pGL2-hRHO-hPDE6a-WPREm-KanR Lot 63813) had a backbone size of greater than 5kb. Both purified plasmids were subjected to agarose gel electrophoresis in supercoiled non-linearized form and the separated nucleic acids were visualized by staining with Ethidium Bromide.

After having separated the first plasmid along with the main band showing the supercoiled plasmid DNA, several extra bands of low molecular weight were observed. The two most prominent bands are indicated by asterisks (see lane 2 of Figure A). The extra bands are degradation products of the first plasmid with a backbone length of <5kb.  By contrast, after having separated the second plasmid, no degradation products of lower molecular weight were found (see lane 2 of Figure B), indicating that second plasmid of >5kb is of high stability. The outcome of this experiment, along with observations in parallel experiments, is a strong indicator that the size of the vector backbone is of significant importance and has to be preferably a length of at least 5kb.

However, nothing in the Affidavit establishes that vector length was the reason for the different Ethidium Bromide patterns seen in the gels. The two plasmids have different sequences and the evidence provided does not provide sufficient controls to establish vector backbone length is responsible for the Ethidium Bromide pattern.  It is well-known in the DNA plasmid art that factors such as storage time and temperature, and number of freeze-thaw cycles effect stability of plasmid DNA.  Since the evidence provided in Figure 1 of the Declaration does not show control lanes or provide the parameters of the two different plasmid storage and freeze-thaw cycles, it is unclear whether the appearance of extra bands is related to vector plasmid backbone length. Further, it is not clear from the experiment shown that stability is actually being accurately .
Response to Arguments
The applicants’ arguments filed on 05/27/2021 have been fully considered and are unpersuasive to overcome the rejection of claims 20-27, 29, 30, and 32 based upon obviousness over Kumar-Singh et al and Wert et al, in view of Banfi et al as set forth in the last Office action because the argument made in the Declaration that the none of the references of  Kumar-Singh et al, Wert et al, or Banfi et al explicitly meet the limitation of the base claim 20 “wherein said nucleic acid vector is a circular plasmid further comprising a back-bone having a length of at least 5,000 bp is persuasive.

Claim Objections
Claims 20, 24, 26, and 27 are objected to because of the following informalities: 
For improved clarity amend claim 20: “A nucleic acid adeno-associated virus (AAV) vector 
For improved clarity amend claim 24 (line 2): selected from the consisting of:
For improved clarity amend claim 26: from “is having” to “has” or “comprises”. 
For improved clarity amend claim 27, for example, as follows: 

delete “and/ “ from “and/or” phrases (lines 3-6); and
add “a combination thereof” at the end of sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-30, 32, and 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “a back-bone length having a length of at least 5,000 bp” in lines 10-11.  The term “at least 5,000 bp” renders the claim indefinite because “at least” is an open-ended range which includes back-bone vector lengths of any size.  It is unclear what range of back-bone vector lengths is intended to be encompassed by “at least 5,000 bp and thus one of ordinary skill in the art would not be able to determine the metes and bounds of the claim as presently written.
Claims 21-30, 32, and 34-38 are indefinite because they depend from claim 20 and are not remedial.

Claim 36 recites the limitation "said BGH pA" in line 1.  There is insufficient antecedent basis for this limitation in the claim because there is no prior reference in base claim 20 to a BGH pA.
Claim 37 recites the limitation "said L-ITR" in line 1.  There is insufficient antecedent basis for this limitation in the claim because there is no prior reference in base claim 20 to a L-ITR.
Claim 38 recites the limitation "said R-ITR" in line 1.  There is insufficient antecedent basis for this limitation in the claim because there is no prior reference in base claim 20 to a R-ITR.
Allowable Subject Matter
The prior art does not teach or fairly suggest the product of claim 28, because the limitation of the backbone comprising the nucleotide sequence of SEQ ID No. 8 is free of the prior art.
The prior art does not teach or fairly suggest the product of claim 35, because the limitation of wherein the WPRE comprises the nucleotide sequence of SEQ ID No. 4 (543 nt DNA WPREm) is free of the prior art.
Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1636